EXHIBIT 16.1 MORRILL & ASSOCIATES, LLC CERTIFIED PUBLIC ACCOUNTANTS 1, SUITE 3 CLINTON, UTAH 84015 801-820-6233 PHONE; 801-820-6628 FAX March 14, 2014 Securities and Exchange Commission treet N.E. Washington DC 20549 Ladies and Gentleman: We have read the statements made by Nova Star Innovations, Inc. in Item 4.01“Changes in Registrant’s Certifying Accountant” of the Current Report on Form 8-K regarding the event that occurred on March 13, 2014 and are in agreement with the statements contained in such Item 4.01 insofar as they relate to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Morrill & Associates Morrill & Associates
